19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 1 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 2 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 3 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 4 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 5 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 6 of 7
19-31780-jpg   Doc 3   FILED 06/03/19   ENTERED 06/03/19 13:38:45   Page 7 of 7
